          IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 CLARENCE WILLIAM LEWIS, JR.

                                                    Chapter:            13

                                                    Case No.:           5-19-bk-01873 RNO
 CLARENCE WILLIAM LEWIS, JR.                        Adversary No.: 5-19-ap-00116 RNO

                                      Plaintiff(s) Document No.:        9
      vs.
 THE MONEY SOURCE, INC.                             Nature of
                                                    Proceeding:         Amended Complaint
                                    Defendant(s)



                                             ORDER

       After due consideration of the Amended Complaint filed to Docket No. 9, it is
       ORDERED that pursuant to Local Bankruptcy Rule 7002-1, which makes District Court
Local Rules 7.1 through 7.8 and 15.1 applicable in adversary proceedings, the Debtor/Plaintiff
must, within fourteen (14) days of the date of this Order, file as an exhibit in the adversary
proceeding, a redlined version of the Amended Complaint in which stricken material has been
lined through and any new material has been inserted and set forth in a different colored or bold-
faced type; and,
       FURTHER ORDERED that the Defendant shall file its answer or other responsive
pleading within twenty-eight (28) days of the date of this Order.
Dated: January 27, 2020                       By the Court,


                                              Robert N. Opel, II, Bankruptcy Judge (BI)




                                                                       Order – Blank with Parties - Revised 04/18

Case 5:19-ap-00116-RNO          Doc 10 Filed 01/27/20 Entered 01/27/20 13:22:32                          Desc
                                Main Document    Page 1 of 1
